Citation Nr: 0005230	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  91-40 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicidal agents.

4.  Entitlement to service connection for a prostate 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

Appellant and sister of appellant.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1968 to 
July 1970.  He served in Vietnam from December 1969 to July 
1970.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) in February 1990 wherein 
service connection for an acquired psychiatric disorder and 
headaches were denied.  The appellant perfected a timely 
appeal of these issues.  In May 1992, the Board remanded 
these issues for further development.  

By means of a July 1993 rating action, the RO denied service 
connection for a skin disability, to include as due to 
exposure to Agent Orange.  The appellant appealed this 
decision.  In May 1994 and May 1996, the case was remanded to 
the RO for additional development.  

By means of an April 1998 rating action, service connection 
for an enlarged prostate was denied.  The appellant perfected 
a timely appeal of this issue.  



REMAND

After a review of the appellant's claims folder, the Board, 
unfortunately, must remand the case again for further 
development by the RO.  At an October 1999 hearing before the 
undersigned Board Member sitting at the RO, the appellant 
indicated that he underwent surgery at a VA medical facility 
in 1970.  The appellant stated that, subsequent to his 
surgery, he was informed that he had an enlarged prostate 
during a follow-up visit.  The appellant did not indicate the 
nature of his surgery, and a review of the claims folder 
reveals that VA records pertaining to this treatment do not 
appear to be associated with the appellant's claims folder.  
The procurement of such pertinent medical reports is 
required.  Where VA has constructive and actual knowledge of 
the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

The Board also note that in May 1996, the case was remanded 
for the RO to "attempt to obtain Command Chronologies for 
the appellant's unit for the months of February to July 
1970."  A supplemental statement of the case issued in April 
1998 indicates that the RO considered the Headquarters 3rd 
Battalion, 1st Marines, 1st Marine Division, Command 
Chronologies for January 31 through June 30, 1970; however, 
these records are not associated with the appellant's claims 
folder at the present time.  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 
(1998).  Accordingly, it is incumbent on the Board to return 
the case to the RO for completion of the requested action.

In order to fully assist the appellant in the development of 
his case and extend him every equitable consideration, this 
case is REMANDED for the following:

1. The RO should have the appellant 
identify (names, addresses, and dates) 
all sources of VA treatment or 
examination for an acquired psychiatric 
disorder, to include PTSD; migraine 
headaches; skin disorders; to include as 
due to herbicidal agents; or any prostate 
disorder(s), since his separation from 
service.  In particular, the RO should 
obtain the VA medical records and follow-
up treatment records pertaining to the 
appellant's surgery in 1970 referenced by 
the appellant during the October 1999 
Board Hearing.

2.  The RO should locate and associate 
the Command Chronologies for the 
appellant's unit from February to July 
1970.    

3. Following completion of the above, the 
RO should review the claims on appeal.  
If the claims remain denied, a 
supplemental statement of the case should 
be issued to the appellant, and he should 
be given an opportunity to respond.  
Then, the case should be returned to the 
Board for further appellate review.

The Board wishes to express its gratitude in advance to the 
RO for its assistance in executing this remand.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




